Citation Nr: 0028389	
Decision Date: 10/27/00    Archive Date: 11/01/00	

DOCKET NO.  99-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of 
prostate cancer on a secondary basis.
  
2.  Entitlement to a compensable evaluation for service-
connected prostatitis.
 
3.  Entitlement to a compensable evaluation for the residuals 
of a tonsillectomy.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  At 
that time, service connection for the residuals of pneumonia 
was denied.  In his notice of disagreement dated November 
1998, no reference was made to pneumonia.  In his substantive 
appeal of April 1999, he also failed to raise this issue.  
Accordingly, the claim of entitlement to service connection 
for the residuals of pneumonia is not before the VA at this 
time.  

For reasons that will become clear below, the claims of 
entitlement to service connection for prostate cancer on a 
secondary basis and entitlement to an increased evaluation 
for prostatitis will be addressed within the REMAND section 
of this determination.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding the 
claims associated with a tonsillectomy and hearing loss has 
been received by the RO.

2.  In a May 1954 rating decision, service connection was 
denied for ear trouble.  The veteran was notified of this 
determination that month.  The VA did not receive a timely 
notice of disagreement to this determination from the 
veteran.  

3.  The additional evidence obtained since the RO's 
unappealed rating determination is either cumulative or 
redundant and, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to adjudicate fairly the claim of service 
connection for hearing loss.

4.  The medical evidence of record indicates no disability 
associated with the service-connected residuals of a 
tonsillectomy.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
of service connection for hearing loss has not been 
submitted.  Accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The criteria for a compensable evaluation for the 
residuals of a tonsillectomy are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321), 4.2, 4.3, 
4.7, 4.97, Diagnostic Code 6516 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records indicate that the veteran underwent a 
tonsillectomy in February 1952.  No residual disability was 
indicated.  In March 1952, the veteran was treated for early 
otitis media.  He was treated with an ear wash on an 
outpatient basis.  At the veteran's discharge evaluation in 
December 1952, a hearing test revealed "15/15" for both 
ears.  Consequently, hearing results at service separation 
were considered "normal."  Smith v. Derwinski, 
2 Vet. App. 137, 138 and 140 (1992).  Neither the veteran nor 
the physician who performed the separation evaluation made 
reference to hearing loss or a disability associated with the 
tonsillectomy.  The veteran was separated from active service 
that month.

In an August 1953 rating determination, service connection 
was awarded for a healed tonsillectomy.  A noncompensable 
evaluation was awarded.  In a May 1954 rating determination, 
service connection was denied for "ear trouble."  The 
veteran failed to appeal either determination. 

In February 1997, the veteran requested the RO to reopen his 
claim of service connection for hearing loss.  Extensive 
medical records were obtained at this time by the RO.  None 
of this evidence contains an opinion from a health care 
provider linking any current hearing loss with the veteran's 
active service approximately 50 years ago.  Accordingly, the 
RO, in an April 1998 rating determination, denied service 
connection for hearing loss.  The veteran was notified of 
this determination in June 1998.  That month, the veteran 
stated that he had sought medical attention at an outpatient 
center in Arkansas.  The veteran noted exposure to an 
explosion during an infantry obstacle course.  No medical 
records were identified.  

Treatment records were obtained by the RO.  Significantly, no 
reference is made to a hearing loss disability associated 
with the veteran's active service or to the residuals of a 
tonsillectomy.  

In June 1998, the veteran requested service connection for 
the residuals of postoperative tonsillectomy.  He noted 
surgery in Germany and was requesting service connection for 
the scar tissue.  In no statement did the veteran indicate 
any disability associated with the service-connected 
residuals of the tonsillectomy.  

II.  Whether New and Material Evidence Has Been Submitted
To Reopen a Claim of Entitlement to Service Connection
For Bilateral Hearing Loss

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1999) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

In the statement of the case issued by the RO in April 1999, 
the RO provided the veteran with the provisions of 38 C.F.R. 
§ 3.156(a) and also used language invoking the standards 
utilized by the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) in deciding this case.  In Colvin, the Court 
determined that new and material evidence required that the 
evidence was reasonably likely to change the outcome when 
viewed in light of all the evidence of record.  In Hodge, the 
United States Court of Appeals for the Federal Circuit 
determined that the Court's definition of new and material 
evidence imposed a higher burden on claimants than the VA 
regulatory definition because it specifically focused on the 
likely impact the new evidence submitted will have on the 
outcome of the claim.  In this case, the Board has reviewed 
this issue under the current standard articulated in Hodge.  
The Board further finds that the RO effectively ruled under 
both the now invalid standard in Colvin and the correct 
standard in Hodge.  In particular, since the RO found the 
additional evidence was cumulative, and thus not new, the 
citation to the now invalidated Colvin standards as to 
materiality would be moot, as it was therefore not necessary 
for the RO to rule upon materiality.  Thus, since the veteran 
was provided both the criteria and a decision in accordance 
with Hodge by the RO, it is not prejudicial for the Board to 
proceed with the adjudication of this claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The evidence of record discloses a hearing disability 
accordingly to audiometric evaluations in 1997 and 1998.  
Even if the veteran has hearing loss at this time, such a 
disability would still need to be shown as associated with 
the veteran's active service.  In this case, the veteran 
himself has supplied no new competent medical evidence to 
support the theory that his current hearing loss is related 
to service.  While the recent outpatient treatment records 
indicate some form of hearing loss, the evaluators have 
failed to associate this disability with the veteran's active 
service.  The outpatient treatment records obtained by the RO 
fail to show that any physician has linked the current 
hearing loss with his period of active service many years 
ago.  The statements of medical history provided in the 
recent records are conspicuous for the absence even of a 
recorded medical history of an event in service alleged to be 
related to the current hearing disability.  Although in his 
June 1998 claim, the veteran alleged ear treatment at a troop 
clinic during basic training, he did not allege the treatment 
had anything to do with a hearing loss.  He did not provide a 
specific date.  The service medical records were originally 
obtained in conjunction with his original claim in the 1950's 
and appear complete.  They contain no reference to this 
alleged episode.  The contemporaneous medical history in the 
service medical records and the history provided by the 
claimant on his original application for benefits lack any 
reference to this vague reference to treatment for an ear 
condition, but not a hearing loss, at a nonspecific date in 
service.  In sum, the veteran has neither identified 
potentially outstanding service medical records that relate 
to the claim for service connection for a hearing loss, nor 
has he provided specific information as to the date of the 
alleged treatment.    

Under Justus, the veteran's contentions are presumed to be 
true for the purposes of determining whether new and material 
evidence has been submitted.  The Court has made clear, 
however, that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
by specialized medical knowledge, skill, expertise, training 
or education.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  As the Court has 
stated, "[l]ay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and cannot be considered by the Board."  Hyder v. 
Derwinski, 1 Vet. App. 221, 222 (1991).

Unless the veteran provides new and material evidence to 
reopen a claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
in the merits of the claim.  Thus, unless, and until, the 
veteran provides competent medical evidence that would 
provide a basis to reopen this claim, the Board may not 
unilaterally adjudicate the merits of a claim decided by the 
RO many years ago.  Accordingly, the application to reopen 
the previously denied claim of entitlement to service 
connection is denied.  

In the alternative, even assuming the RO decision could be 
deemed to have relied on Colvin, the fact is that the absence 
of competent evidence linking hearing loss, if currently 
present, to service, would make the claim not well grounded.  
Thus, under Elkins, supra, any error by the RO is harmless.  

In making this determination, the Board has noted the 
veteran's contentions.  However, he has provided absolutely 
no medical evidence to support his conclusion that his 
current hearing loss can be reasonably associated with his 
exposure to an explosion approximately 50 years ago.  His 
failure to note any hearing loss at his separation evaluation 
supports his conclusion.  Consequently, the veteran's claim 
is denied.



III.  Entitlement to an Increased Evaluation for the 
Residuals of a Tonsillectomy

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  In his June 1998 
statement, the veteran seeks service connection for the 
postoperative residuals of a tonsillectomy.  In this regard, 
the Board must note that the veteran has been service 
connected for the residuals of a tonsillectomy from December 
1952.  The service-connected residuals of a tonsillectomy is 
a condition not listed in the VA Schedule for Rating 
Disabilities.  When an unlisted condition is encountered, it 
is permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical locations and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Consequently, the veteran's 
service-connected disability has been rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (chronic laryngitis) (1999).  
Under this diagnostic code, laryngitis with hoarseness and 
thickening of the nodules of the cords with polyps, submucous 
infiltration, or premalignant changes on biopsy warrants a 
30 percent evaluation.  Hoarseness, with inflammation of the 
cords or the mucous membrane, warrants a 10 percent 
evaluation.  

Based on the veteran's own statements, a compensable 
evaluation cannot be awarded.  There is no indication of 
hoarseness or inflammation of the cords or mucous membrane.  
The Board has considered the veteran's contention that he be 
awarded service connection for the scar tissue associated 
with the tonsillectomy.  In this regard, as the veteran is 
currently service connected for the residuals of the 
tonsillectomy, he would already be service connected for any 
scar tissue associated with this disorder.  However, there is 
no medical evidence (or indications by the veteran himself) 
to show that this scar tissue would be disabling.  Under the 
VA Schedule for Rating Disabilities, a 10 percent evaluation 
can be awarded for superficial scars that are poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (1999).  Scars that are superficial and 
tender on painful or objective demonstration may also be 
awarded a 10 percent disability evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  A review of the 
veteran's statements and the medical evidence of record fails 
to indicate any reference to tender or painful scars.  The 
veteran's own statements do not even allege the existence of 
disability that, if true, would support a compensable 
evaluation.  Accordingly, a compensable evaluation is not in 
order.  

The Board has considered having the veteran evaluated to 
determine the nature and extent of the service-connected 
condition.  However, in light of the unique circumstances in 
this case, including the fact that the veteran had this 
tonsillectomy approximately 50 years ago, and the fact that 
he has not even alleged the existence of disability that 
would support a compensable evaluation, the Board finds no 
rational basis to have the veteran evaluated in light of his 
own contentions.  Simply stated, the veteran's own 
contentions simply that he has scar tissue do not support a 
determination that he warrants a compensable evaluation for 
this service-connected disability.  Accordingly, a 
compensable evaluation for the residuals of the veteran's 
service-connected tonsillectomy is not warranted.  

The Board has also considered all of the potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board has been unable to find any basis to provide the 
veteran a compensable evaluation for the residuals of this 
service-connected disability for the reasons discussed 
therein.  


ORDER

As new and material evidence has not been received, the 
application to reopen the claim of service connection for 
bilateral hearing loss remains denied.

Entitlement to a compensable evaluation for the residuals of 
a tonsillectomy is denied.


REMAND

With regard to the veteran's claims of service connection for 
prostate cancer and entitlement to a compensable evaluation 
for a service-connected prostatitis condition, the Board must 
note that additional development appears to have been either 
performed or promised by the RO.  In his April 1999 
substantive appeal, the veteran noted that the statement of 
the case dated April 1999 indicated that the VA would get an 
opinion regarding a nexus between the service-connected 
prostatitis and the prostate cancer.  In the April 1999 
statement of the case, the RO noted that an opinion would be 
requested from the VA Medical Center (VAMC) in Houston as to 
the likelihood of the service-connected prostatitis having 
caused his nonservice-connected prostate cancer.  In the 
supplemental statement of the case issued in May 1999, the RO 
made an identical statement.  However, it appears that either 
this opinion was not obtained or was not associated with the 
claims folder.  Whether or not the RO was justified in 
seeking a medical opinion in this matter, the current record 
leaves open the possibility that such an opinion was 
obtained, but not made part of the record.   

In April 1999, the veteran noted that the VA did not receive 
records from the West Los Angeles, California, Kaiser from 
approximately 1990 for the prostate surgery.  In this regard, 
the Board must note the RO's extensive efforts to obtain 
medical records from Kaiser Permanente.  For example, in July 
1998, the RO contacted three branches of the Kaiser 
Permanente medical system in an effort to obtain records.  
Medical records regarding the veteran's prostate condition 
have been obtained.  However, at this time, no health care 
provider has associated this condition with the veteran's 
service-connected prostatitis.  In August 1998, Kaiser 
Permanente contacted the RO and indicated that no additional 
records had been found on a final search.  If the veteran 
believes that additional medical records pertinent to his 
claims are available from Kaiser Permanente, he should obtain 
those records himself and submit those records to the RO 
immediately.  Efforts to obtain more medical records from 
Kaiser Permanente have been unsuccessful.  

In light of the procedural history cited above, the Board 
believes that additional development is required.  In light 
of the foregoing, the Board finds that further development, 
as specified below, is warranted.  Accordingly, this case is 
REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should be asked to obtain the 
medical opinion cited by the RO in the 
Supplemental Statement of the Case issued 
in May 1999 and Statement of the Case 
issued in April 1999.  If this medical 
opinion has not been obtained, the RO 
should arrange for the veteran to be 
examined and for the filed to be reviewed 
by a health care provider to determine 
the etiology of the prostate cancer.  The 
purpose of this REMAND is to determine 
whether the veteran's difficulties with 
his prostate, leading to the removal of 
the prostate, were either caused or 
aggravated by his service-connected 
prostatitis.  The evaluator in 
conjunction must review the claims folder 
or the pertinent medical records 
contained therein with this review.  The 
health care provider should review the 
pertinent medical/clinical findings.  The 
health care provider then should express 
an provide an explicit opinion as to the 
following questions:

(a) What is the nature and extent of 
the veteran's current prostate 
disorder?

(b) The health care provider should 
indicate what is the degree of 
medical probability that the 
service-connected prostatitis caused 
or aggravated a carcinoma of the 
prostate.

3.  After the development requested has 
been completed, the RO should review this 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

4.  Thereafter, the veteran's claims of 
entitlement to service connection for 
prostate cancer on a secondary basis and 
entitlement to a compensable evaluation 
for the service-connected prostatitis 
should be readjudicated by the RO.  The 
veteran is advised that any additional 
claim will not be before the Board unless 
the determination of the RO is 
unfavorable, and the veteran files a 
notice of disagreement and completes all 
procedural steps necessary to perfect an 
appeal to the Board in accordance with 
38 U.S.C.A. § 7105.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals




Error! Not a valid link



